DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 04/14/2022 has been entered. Claims 1-6 are pending. Claims 1-6 are currently rejected.   The rejections of claims 2, 4, and 6 under 35 U.S.C. 112 have been withdrawn in view of the amendments to the claims.
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is directed to receiving a first RRC message for configuring at least one of a first PUSCH transmission and a second PUSCH transmission; and receiving either a second RRC message including information to configure a slot-based repetition operation for the first PUSCH transmission, or a third RRC message including information to configure a non-slot-based repetition for the second PUSCH transmission.   
The specification does not include a written description of first RRC message, second RRC message, and third RRC message, as claimed.  It appears that the specification merely describes a feature of receiving either a first RRC message with configuration for a slot-based PUSCH repetition or a second RRC message with configuration for a non-slot based PUSCH repetition.  See paragraphs [0028]-[0029] of the originally filed application. 
Claim 2 is also directed to the first RRC message, and is rejected for the same reason.  Claims 3-6 contain similar language as claims 1-2 and the same rejections are applicable. 

Claim Rejections - 35 USC § 102
Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2021/0282137 A1) hereinafter “Wang”.
Regarding claim1:
Wang discloses a method of a physical uplink shared channel (PUSCH) repetition performed by a user equipment (UE) (Fig. 1: 103), the method comprising: 
receiving, from a base station (BS) (Fig. 1: 101), a first Radio Resource Control (RRC) message (Fig. 8, S810; Para. [0127], [0130], [0132]) for configuring at least one of a first PUSCH transmission (a PUSCH repetition not allowed to cross a slot boundary as configured by configuration information) and a second PUSCH transmission (a PUSCH repetition allowed to cross a slot boundary as configured by configuration information); 
in a case that a second RRC message including information to configure a slot-based repetition operation (Para. [0130], configuration information includes information indicating that the repetition is not allowed to cross a slot boundary) for the first PUSCH transmission is received from the BS, not receiving, from the BS, a third RRC message including information to configure a non-slot-based repetition for the second PUSCH transmission (Para. [0130], configuration information includes information indicating that the repetition is allowed to cross a slot boundary) during the first PUSCH transmission with the slot-based repetition operation; 
in a case that the third RRC message is received from the BS, not receiving, from the BS, the second RRC message during the second PUSCH transmission with the non-slot-based repetition operation (a repetition is configured to either allow to cross a slot boundary or not, a repetition being configured to allow to cross a slot boundary corresponds to “non-slot base repetition operation”, a repetition being configured not to allow to cross a slot boundary corresponds to “slot-base repetition operation”.  Para. [0132] “This configuration information can be transmitted on an RRC signaling”. Also see Para. [0133]); and
performing the first PUSCH transmission based on the information to configure the slot-based repetition operation or the second PUSCH transmission based on the information to configure the non-slot-based repetition operation (Fig. 8, S820; Para. [0131]).
	Regarding claim 2:
Wang further discloses wherein the information to configured the non-slot-based repetition operation or the information to configure the slot-based repetition operation is indicated by an RRC parameter included in the first RRC message (Para. [0130], “information indicating that the repetition is or is not allowed to cross a slot boundary”). 
Regarding claim 3:
Wang discloses a method of a physical uplink shared channel (PUSCH) repetition operation performed by a base station (BS), the method comprising: transmitting, to a user equipment (UE), a configuration for a first PUSCH transmission; in case a Radio Resource Control (RRC) message including information to configure a slot-based repetition operation for the first PUSCH transmission is transmitted to the UE, not configuring, the UE, with a non-slot based repetition operation for a second PUSCH transmission during the first PUSCH transmission with the slot-based repetition operation; and in case an RRC message including information to configure a non-slot based repetition operation for the second PUSCH transmission is transmitted to the UE, not configuring, the UE, with a slot-based repetition operation for the first PUSCH transmission during the second PUSCH transmission with the non-slot based repetition operation in a case that a second RRC message including information to configure a slot-based repetition operation for the first PUSCH transmission is transmitted to the UE, not transmitting, to the UE, a third RRC message including information to configure a non-slot-based repetition for the second PUSCH transmission during the first PUSCH transmission with the slot-based repetition operation; in a case that the third RRC message is transmitted to the UE, not transmitting to the UE, the second RRC message during the second PUSCH transmission with the non-slot-based repetition operation (Similar features to those recited by claim 1.  Rejection of claim 1 is applicable.)
Regarding claim 4:
Wang further discloses wherein the information to configured the non-slot-based repetition operation or the information to configure the slot-based repetition operation is indicated by an RRC parameter included in the first RRC message (See rejection of claim 2).
Regarding claim 5:
Wang discloses a user equipment (UE) (Fig. 26: 2200; See Para. [0298]) for a physical uplink shared channel (PUSCH) repetition, the UE comprising: a processor (Fig. 26: 2201), for executing computer-executable instructions; and a non-transitory machine-readable medium (Fig. 26: 2202), coupled to the processor, for storing the computer-executable instructions, wherein the computer-executable instructions instruct the processor to: receive, from a base station (BS) (Fig. 1: 101), a first Radio Resource Control (RRC) message for configuring at least one of a first PUSCH transmission and a second PUSCH transmission; in a case that a second RRC message including information to configure a slot-based repetition operation for the first PUSCH transmission is received from the BS, not receiving, from the BS, a third RRC message including information to configure a non-slot-based repetition for the second PUSCH transmission during the first PUSCH transmission with the slot-based repetition operation;  in a case that the third RRC message is received from the BS, not receiving, from the BS, the second RRC message during the second PUSCH transmission with the non-slot-based repetition operation; and perform the first PUSCH transmission based on the information to configure the slot-based repetition operation or the second PUSCH transmission based on the information to configure the non-slot-based repetition operation (Similar features to those recited by claim 1.  Rejection of claim 1 is applicable). 
Regarding claim 6:
Wang further discloses wherein the information to configured the non-slot-based repetition operation or the information to configure the slot-based repetition operation is indicated by an RRC parameter included in the first RRC message (See rejection of claim 2).

	Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot in view of the new ground of rejection presented in the current Office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465